Citation Nr: 0713833	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to December 18, 2000, 
for the grant of service connection for diabetes mellitus, 
Type II, with probable neuropathy.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for diabetes mellitus, Type 
II, with probable neuropathy, effective from December 18, 
2000.    


FINDINGS OF FACT

1.  On August 28, 1996, the veteran filed a claim of service 
connection for peripheral neuropathy. 

2.  By rating decision in December 2001, the RO granted 
service connection for diabetes mellitus, Type II, with 
probable neuropathy.  

3.  The claim received on August 28, 1996, for peripheral 
neuropathy effectively constituted a claim for diabetes in 
view of VA's subsequent determination that the veteran's 
neuropathy was associated with his diabetes mellitus. 


CONCLUSION OF LAW

The criteria for an effective date of August 28, 1996, for 
the grant of service connection for diabetes mellitus Type 
II, with probable neuropathy, have been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In November 2002 and July 2005, the 
RO provided VCAA notice pertaining to the claim for an 
earlier effective date.  However, the Board finds no 
resulting prejudice to the veteran as a result of such notice 
after initial adjudication.  The record shows that throughout 
the appeal process the veteran has been made aware of the 
evidence necessary to warrant assignment of an earlier 
effective date.  He has had ample opportunity to advance his 
appeal in an informed manner.  

VA has fulfilled its duty to notify the veteran in this case.  
In the VCAA letters, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Specifically, in February 2006 correspondence, the veteran 
indicated that he had no further evidence to submit.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of December 
18, 2000, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. § 3.309(e)) was revised in 1996 to include 
prostate cancer as a presumptive disease.  See Nehmer v. 
United States Veterans Administration, 284 F.3d 1158, 1161 
(9th Cir. 2002).  In May 2001, the regulations were revised 
to include diabetes mellitus in the list of diseases to which 
the presumption of service connection applies for veterans 
who were exposed to Agent Orange while in service.  See 
Disease Associated with Exposure to Certain Herbicide Agents: 
Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified 
at 38 C.F.R. § 3.309(e)).  

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816.

The veteran has appealed from the RO's selection of December 
18, 2000, as the effective date for the grant of service 
connection for diabetes.  It appears that the veteran's 
essential argument is that VA had knowledge of his diabetes 
mellitus long before that date.  In this regard, the veteran 
refers to various VA medical reports.  However, the mere 
presence of medical evidence of a disability does not show an 
intent on the veteran's part to seek service connection and 
therefore does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).  Therefore, the 
Board declines to view any references to diabetes in medical 
records as a claim for VA compensation based on diabetes.  

Turning to a review of the claims file, the evidence of 
record reflects that in December 1978, the veteran submitted 
an informal claim for a skin rash, claimed as secondary to 
herbicide exposure during service in Vietnam.  Such claim was 
initially denied in an April 1979 rating determination, and 
the veteran filed a notice of disagreement in December 1979.  
In August 1980, the veteran underwent an Agent Orange VA 
examination.  With regard to his claimed skin rash, the 
examiner diagnosed neurodermatitis, otherwise known as 
scabies.  The RO issued correspondence in June 1981 
continuing the denial of service connection.  The veteran 
perfected an appeal, and in August 1982, the Board issued a 
decision denying entitlement to service connection for a skin 
disease.  The Board determined that the veteran had been 
exposed to Agent Orange during service in Vietnam, but 
determined that his skin disorder was not due to service, to 
include exposure to herbicides.

In November 1991, the veteran filed a claim of service 
connection for soft tissue sarcoma, claimed as secondary to 
herbicide exposure.  A July 1994 rating determination denied 
entitlement to service connection for skin condition, rectal 
bleeding, and soft tissue sarcoma, all claimed as secondary 
to herbicide exposure.

In June 1995, the veteran filed a VA Form 21-4138 in which he 
requested consideration for nonservice-connected pension for 
his back and service connection for his jaw and teeth.  This 
communication did not reference diabetes.  A September 1995 
rating determination denied entitlement to service connection 
for dental trauma, and pension.  In denying such pension 
claim, the RO acknowledged that the veteran had diabetes 
mellitus, and residuals of a back injury.

The above-cited evidence shows that the veteran filed several 
service connection claims for disorders he believes were due 
to herbicide exposure.  However, he never expressed any 
intent to include diabetes in any claim for VA compensation.  
As noted earlier, the fact that medical records showed that 
he suffered from diabetes is not sufficient in itself to 
communicate an intent to claim service connection for 
diabetes. 

The Board does not with interest, however, a written 
communication received from the veteran's then representative 
on August 28, 1996.  The representative stated that the 
veteran wished to file a claim of service connection for 
peripheral neuropathy.  Attached to this communication was a 
VA Form 21-4138 in which the veteran reported that he was 
experiencing symptoms in his upper and lower extremities and 
that he believed his exposure to Agent Orange was the cause 
of his problems  Subsequent communications from the RO 
requested medical evidence and informed the veteran that this 
claim was being developed.  

The record does not document a clear, separate RO 
adjudication of the peripheral neuropathy claim.  However, as 
just noted, the record suggests that the claim was being 
developed and would be considered.  The Board therefore 
believes it highly significant that the eventual grant of 
service connection for diabetes by rating decision in 
December 2001 described the grant of service connection as 
being for diabetes mellitus, Type II, with probable 
neuropathy.  Since neuropathy was included as part of the 
grant of service connection for diabetes, the Board believes 
it arguable that the August 28, 1996, claim of service 
connection for peripheral neuropathy might reasonably be 
viewed as a claim for diabetes as well.  Although the veteran 
referred to neuropathy in that claim, VA eventually concluded 
that the neuropathy was part and parcel of, or at least a 
symptom of, the diabetes.  In other words, although the 
veteran initially advanced a claim based on peripheral 
neuropathy, development of that claim eventually led VA to 
recognize that there was diabetes mellitus associated with 
the neuropathy.  In view of the particular facts of this 
case, the Board is led to the conclusion an effective date of 
August 28, 1996, is warranted for the grant of service 
connection for disability described as diabetes mellitus, 
Type II, with probable neuropathy.  

However, while acknowledging the veteran's prior claims for 
disabilities related to exposure to herbicides during Vietnam 
service, there is no communication from the veteran or his 
representative prior to August 28, 1996, that may be 
reasonably construed as a claim of service connection for 
diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a).  
Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  

The Board acknowledges that an initial diagnosis of diabetes 
was rendered at a VA medical facility in 1993.  The Nehmer 
court decisions, however, did not alter the statutory 
requirement that the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
With resolution of reasonable doubt in the veteran's favor, 
the Board finds that an effective date of August 28, 1996, is 
warranted.  


ORDER

An effective date of August 28, 1996, for the grant of 
service connection for diabetes mellitus Type II, with 
probable neuropathy, is warranted.  The appeal is granted to 
this extent, subject to applicable laws and regulations 
governing payment of VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


